Citation Nr: 0923660	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for low back strain with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from August 1978 to 
March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued a 20 percent 
disability rating for low back strain with degenerative 
changes.

The case was previously before the Board in July 2007, at 
which time the case was remanded for additional development.  
Following that development, the case was returned to the 
Board in April 2009.  However, later in April 2009, the 
Veteran submitted statements from his wife and additional 
medical records.  This evidence was submitted with a limited 
waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304(c).  

Review of the record reveals that the Veteran was not issued 
a Supplemental Statement of the Case (SSOC) after the RO's 
receipt of the aforesaid evidence. If the claim is not 
resolved to the Veteran's satisfaction on remand, the SSOC 
issued, before the case is returned to the Board, must 
address the evidence obtained after the Statement of the Case 
was issued.  See 38 C.F.R. § 19.31.

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
January 14, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In addition, an addendum should be requested from the 
examiner who provided the neurological examination.  The 
examiner stated that there was no evidence the degenerative 
disk disease (DDD) demonstrated many years after service was 
related to service.  However, he did not state whether DDD 
was related to the service-connected disability, to include 
consideration of whether it was a progression of the service-
connected lumbosacral strain with degenerative changes.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims folder 
any medical records pertaining to the 
Veteran from the Columbia VAMC dating 
from January 14, 2009, to the present. 
If no further treatment records exist, 
the claims file should be documented 
accordingly.

2.  Request an addendum from the 
neurological examiner who examined the 
Veteran in February 2009.  Request that 
he provide an opinion as to whether the 
DDD is related to the service-connected 
disability, to include consideration of 
whether it is a progression of the 
service-connected lumbosacral strain with 
degenerative changes.  A complete 
rationale for the opinion must be 
provided.  If the original examiner is 
not available, request that the examiner 
who performed the spine examination in 
February 2009 provide the requested 
opinion.  If neither examiner is 
available or cannot respond to the 
question without another examination, 
schedule the Veteran for another complete 
VA spine examination.  

3.  After any further development deemed 
necessary, readjudicate the issues on 
appeal in light of the additional 
evidence obtained.  If the benefit sought 
remains denied, the Veteran and his 
representative MUST be furnished a 
supplemental statement of the case, which 
considers the evidence submitted by the 
Veteran in April 2009, in accordance with 
38 C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




